Title: From John Adams to William Vernon Sr., 27 July 1778
From: Adams, John
To: Vernon, William Sr.


     
      Sir
      Passi July 27. 1778
     
     Your Letter of 26 May with Duplicats of those of 9 March and 20 May, arrived safe at Passy by the Hand of Captn. Barnes the day before Yesterday. The two Letters for your Son shall be conveyed, by the first Opportunity to him, who has taken his Residence, at a Manufacturing Town in the Province of Guienne, where he will have an Opportunity to learn the Language, and see the first Springs of Commerce. He proposes soon to remove to Bourdeaux. Your son, sir, while I was with him conducted, with much Discretion and very agreably: and I have no doubt he will continue to do so.
     I am extreamly mortified at the Relation you give of the Conduct of Captain Thompson of the Rawley, of whose Abilities, and Qualifications for his Command I had a good opinion. I really know not the Cause, but the Continental officers of the Navy, have not answerd the Public Expectation. Discipline is the soul of a Navy. With it every Thing may be done—without it nothing. The Want of Discipline gives our Commanders a Diffidence in their Crews, from whence I fear proceeds the Dread of Fighting, that has appeared so often. The Voice of the World is very Severe against Thompson, but perhaps the Facts are not sufficiently, which I sincerely wish may be the Case.
     The News Papers are very acceptable and very Usefull. My Compliments to your Colleages and to Mr. Story. I am sir with great Respect, your humble & Obedient servant.
    